DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Applicant argues that figure 9 of Lin does not discloses a through vie in the molding layer 756. However, Lin discloses a through via 750 adjacent to chip 752.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), and further in view of Lin et al. (US 20120175732 A1; Lin2).
Regarding claim 1, Lin discloses a packaged semiconductor device comprising: an integrated circuit die (Fig. 9, 752; ¶84); a molding material (Fig. 9,756; ¶84) disposed around the integrated circuit die; a first interconnect structure (Fig. 9, 760/762; ¶85) disposed adjacent to a first side (top) of the integrated circuit die, the integrated circuit 
m to 10 m; wherein the second connector has… parallel sidewalls; the first connector directly overlying a top surface of the through via.
Inoue discloses a semiconductor device with connectors (Fig. 3, 22; ¶65) having outer, straight, and parallel sidewalls  of the first connector are spaced apart from sidewalls of an insulating material layer (Fig. 3, 30; ¶64) by a distance in a range of 2 m to 10 m. The connector has a diameter of 10 m. The opening of the insulation layer is 30 m. The distance from the midpoint of the connector to the connector sidewall is 5 m. The distance from the midpoint to the sidewall of the insulation layer is 15 m. Therefore the space between the connector and the sidewall is 10 m.
Lin2 discloses a package device where a through via (Fig. 12, 1030; ¶106) extending through a molding material (Fig. 12, 1036; ¶107), the through via being adjacent to an integrated circuit die (Fig. 12, 1032; ¶107), a first connector (Fig. 12, 1045; ¶109) directly overlying a top surface of the through via, a second connector (Fig. 12, 1064; ¶93) directly underlying a bottom surface of the through via.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the connector of Inoue having outer straight and parallel sidewalls spaced apart from sidewalls of an insulating layer (solder resist) in order to increase the bonding properties between an interconnect structure and an external component; to have the connector orientation of Lin2 for reducing the amount of material needed for making electrical connections and reducing interconnect resistance. Also, such modifications would have involved a mere change in the shape of 
Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), and further in view of Kim et al. (US 20100230679 A1; Kim).
Regarding claim 21, Lin discloses a packaged semiconductor device comprising: an integrated circuit die (Fig. 9, 752; ¶84); a molding material (Fig. 9,756; ¶84)disposed around the integrated circuit die; a first interconnect structure (Fig. 9, 760/762; ¶85) disposed adjacent to a top side of the integrated circuit die, the first interconnect structure comprising a first conductive feature (Fig. 9, one of 760; ¶85)  and a first insulating material layer (Fig. 9, 762; ¶85) over the first conductive feature, the first conductive feature extending away from the integrated circuit die no farther than a bottom surface (defined by an interface between a top surface of the first conductive feature and a surface below the top most surface of the insulation layer) of the first insulating material layer; a second interconnect structure (Fig. 9, 744/747/749; ¶83) disposed adjacent to a bottom side of the integrated circuit die opposite the top side, the second interconnect structure comprising a second conductive feature (Fig. 9, one of 749; ¶83), a third conductive feature (Fig. 9, one of 749; ¶83), and a second insulating material layer (Fig. 9, 744; ¶83)  over the second conductive feature and the third conductive feature (Fig. 9, one of 749; ¶83); a first connector (Fig. 9, 768; ¶86) extending through the first insulating material layer to the first conductive feature (Fig. 9, one of 760; ¶85), outer sidewalls (boundary between connector and other material or space)  of the first connector being spaced apart from respective sidewalls of the first …; a second connector (Fig. 9, one of 748; ¶83) extending through the second insulating material layer (Fig. 9, 744; ¶83) to the second conductive feature (Fig. 9, one of 749; ¶83), sidewalls (boundary between connector and other material or space) of the second connector being spaced apart (by 746) from sidewalls of the second insulating material layer (Fig. 9, 744; ¶83), the outer sidewalls of the second connector being straight,…; and a third connector  (Fig. 9, one of 748; ¶83) extending through the second insulating material layer (Fig. 9, 744; ¶83) to the third conductive feature (Fig. 9, one of 749; ¶83), sidewalls of the third connector being spaced apart from sidewalls of the second insulating material layer (Fig. 9, 744; ¶83).
Lin is silent on the outer sidewalls of the first connector being straight and parallel to each other from a top surface of the first connector to a bottom surface of the first connector, the outer sidewalls of the second connector being … the respective sidewalls of the second insulating material layer tapering towards the outer sidewalls of the second connector along the vertical direction parallel to each other; the vertical direction being parallel to the outer sidewalls of the first connector;

Further at issue is the shape of the contact hole which is claimed to have what is interpreted as a reverse taper.
Kim discloses forming a contact hole having a shape where sidewalls of an insulating material layer (Fig. 2, 49; ¶40) has an opening (Fig. 2, C; ¶40) where its sidewalls have a reverse taper.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the connector of Inoue having outer straight and parallel sidewalls spaced apart from sidewalls of an insulating layer (solder resist) in order to increase the bonding properties between an interconnect structure and an external component; to have a reverse taper contact hole for increased contact stability. Also, such modifications would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04
Regarding claim 22.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), and further in view of Kim et al. (US 20100230679 A1; Kim).
Regarding claim 27, Lin discloses a packaged semiconductor device comprising: an integrated circuit die (Fig. 9, 752; ¶84); a molding material (Fig. 9,756; ¶84) disposed around the integrated circuit die (Fig. 9, 752; ¶84); a first interconnect structure (Fig. 9, 760/762; ¶85) disposed adjacent to a first side of the integrated circuit die, the first interconnect structure comprising a first conductive feature (Fig. 9, one of 760; ¶85), and a first insulating material layer (Fig. 9, 762; ¶85) over the first conductive feature, the first insulating material layer having a first opening (location of 766) extending from the first conductive feature to an upper surface of the first insulating material layer, the first opening of the first insulating material layer having a first width; a second interconnect structure (Fig. 9, 744/747/749; ¶83) disposed adjacent to a second side of the integrated circuit die opposite the first side, the second interconnect structure comprising a second conductive feature (Fig. 9, one of 749; ¶83) and a second insulating material layer (Fig. 9, 744; ¶83) over the second conductive feature, the second insulating material layer (Fig. 9, 744; ¶83) further having a second opening extending from the second conductive feature (Fig. 9, one of 749; ¶83) to an upper surface of the second insulating material layer, the second opening of the second insulating material layer having a second width; a first connector (Fig. 9, 768; ¶86) extending through the first insulating material layer (Fig. 9, 762; ¶85) to the first conductive feature (Fig. 9, 760; ¶85), outer sidewalls of the first connector being spaced apart from sidewalls of the first insulating material layer, the sidewalls of the first 
 	Lin is silent on the outer sidewalls of the first connector being straight and having a constant distance between them from a top surface of the first connector to a bottom surface of the first connector, bottom points of the first outer straight sidewalls of the first connector physically contacting the first conductive feature; the outer sidewalls of the second connector … having a constant distance between them, the third distance being smaller than the fourth distance.
Lin discloses bottom points of the first connector (Fig. 9, 768; ¶86) physically contacting the first conductive feature (Fig. 9, one of 760; ¶85); outer sidewalls of the 
Inoue discloses forming a connector where outer sidewalls of a connector (Fig. 3, 22; ¶63) being straight and having a constant distance between them from a top surface of the connector to a bottom surface of the connector, bottom points of the outer straight sidewalls of the connector physically contacting a conductive feature (Fig. 3, 30; ¶64).
Regarding the limitation, “the third distance being smaller than the fourth distance”, at issue is the shape of a contact hole. 
Kim discloses forming a contact hole having a shape where sidewalls of an insulating material layer (Fig. 2, 49; ¶40) has an opening  (Fig. 2, C; ¶40) where its sidewalls have a first distance being measured above a second distance, the first distance being smaller than the second distance.(reverse taper)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the connector of Inoue having outer straight and parallel sidewalls spaced apart from sidewalls of an insulating layer (solder resist) in order to increase the bonding properties between an interconnect structure and an external component; the contact hole shape of Kim for more contact stability. Also, such modifications would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04

Claim 4-5, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), Lin et al. (US 20120175732 A1; Lin2), and further in view of Iijima (US 20100052162 A1; II).
Regarding claim 4, Lin in view of Inoue and Lin2 discloses the device of claim 1, but is silent on wherein the first connector comprises a plurality of metal layers.
II discloses a terminal connector (Fig. 5B, 210/212/240/260/262; ¶42-44 II) that comprises a plurality of metal layers.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a bump terminal comprising the layers of II for producing a reliable connector than a terminal without the plurality of layers.
 Regarding claim 5, Lin in view of Inoue, Lin2, and II discloses the device of claim 4, wherein the plurality of metal layers comprises a first metal layer (Fig. 5B, 212 Ni; ¶42-44 II), a second metal layer (Fig. 5B, 240 Cu; ¶42-44 II), a third metal layer (Fig. 5B, 260 Cu; ¶42-44 II), and a fourth metal layer. (Fig. 5B, 262 SnAg plating; ¶42-44, 61 II)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a bump terminal comprising the layers of II for producing a reliable connector than a terminal without the plurality of layers.
Regarding claim 32, Lin in view of Inoue and Lin2 discloses the packaged semiconductor device of claim 1, wherein the first interconnect structure  (Fig. 9, 760/762; ¶85 Lin) has a first opening (exposing conductive feature 760 Lin) extending from the first conductive feature (Fig. 9, 760; ¶85 Lin) to an upper surface of the first insulating material layer (Fig. 9, 762; ¶85 Lin), the first connector (Fig. 9, 768; ¶86 Lin) extending through the first opening to the first conductive feature, the first opening 
Lin is silent on the shape of the first connector, where first connector has straight sidewalls the first connector having a second width measured between first outer straight sidewalls of the first connector bottom points of the first outer straight sidewalls of the first connector physically contacting the first conductive feature.
II discloses a connector (Fig. 5C, 210/212/270; ¶44) have a shape where the connector has a width between outer straight sidewalls (Fig. 5C, 210/212; ¶44) and bottom points of the first outer straight sidewalls of the first connector physically contacting a first conductive feature (Fig. 5C, 202; ¶24).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the under-bump technology, comprising outer straight sidewalls, of II for improving adhesiveness to a first conductor.
Regarding claim 33, Lin in view of Inoue, Lin2, and II discloses the packaged semiconductor device of claim 32 further comprising: a third conductive feature (Fig. 9, 760 connected to 764;¶ 86 Lin) covered by the first insulating material layer (Fig. 9, 762;¶ 85 Lin), the first insulating material layer further having a second opening (location of 766 Lin) extending from the third conductive feature to the upper surface of the first insulating material layer, the second opening having a third width; and a third connector (Fig. 9, 766;¶ 86 Lin) extending through the second opening in the first insulating material layer to the third conductive feature

Claims 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), Kim et al. (US 20100230679 A1; Kim), and further in view of Iijima (US 20100052162 A1; II).
Regarding claim 28, Lin in view of Inoue and Kim discloses the packaged semiconductor device of claim 27, but is silent on wherein the first connector comprises a first metal layer, a second metal layer, and a third metal layer.
II discloses wherein the first connector comprises a first metal layer (Fig. 5B, 240 Cu; ¶42-44 II), a second metal layer (Fig. 5B, 260 Cu; ¶42-44 II), and a third metal layer (Fig. 5B, 262 Sn; ¶39 II).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the layers of II with a connector for optimal adhesion to the conductive feature.
Regarding claim 30, Lin in view of Inoue, Kim, and II discloses the packaged semiconductor device of claim 28, wherein the first metal layer (Fig. 4B, 240 Cu; ¶38 II) and the second metal layer (Fig. 4B, 260 Cu; ¶38 II) each comprise a thickness of less than 10 mm of Cu.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the first and second metal layers of II for reducing bump cracks in the formation of a connector. 
Regarding claim 31, Lin in view of Inoue, Kim, and II discloses the packaged semiconductor device of claim 30, wherein the third metal layer (Fig. 5B, 262 Sn; ¶39 II) comprises a thickness of 3 mm to 50 mm of a lead-free solder.
.
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), Lin et al. (US 20120175732 A1; Lin2), Iijima (US 20100052162 A1; II) and Tsai et al. (US 20120091576 A1; Tsai).
Regarding claim 7, Lin in view of Inoue, Lin2, and II discloses the device of claim 5, but is silent on wherein the first metal layer comprises a thickness of 5 m to 50 m of Ni.
II discloses a first metal layer comprising Ni. (Fig. 5B, 212 Ni; ¶42-44 II)
The claim claims a metal layer comprising a thickness….of nickel. The word comprises does not exclude a layer thicker than 50 m having more elements than Ni.
 Tsai discloses connection bump having a first metal layer comprises a thickness of 5 m to 50 m of Ni.   (Fig. 2d, 16; ¶14 thickness greater than about .9 m)
While, Tsai does not expressly teaches the range of 5 m to 50 m some of its value ” thickness greater than about .9 m”  fall within the claim range of 5 m to 50 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing m”, as disclosed in prior art, to arrive at the recited limitation. 
Regarding claim 8, Lin in view of Inoue, Lin2, and II discloses the device of claim 5, but is silent on wherein the second metal layer and the third metal layer each comprise a thickness of less than 10 m of Cu.  
II second a third metal layers comprising Cu. (Fig. 5B, 240/260 Cu; ¶42-44 II)
Tsai discloses a second metal layer and the third metal layer each comprise a thickness of less than 10 m of Cu.  (Fig. 2d, 20 Cu/28 CuNiSn; ¶16/22 m)
Layer 20 is disclosed to be about 1 m - 10m. Layer 22 is disclosed to be about 1 m - 5m. Layer 24 is disclosed to be about 0.02.m - 5 m. During processing layer 22 is consumed to form layer 28 which is less than 10 m.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art have layers comprising copper less than 10 m thick for limiting size of the connector.
 Regarding claim 9, Lin in view of Inoue, Lin2, and II discloses the device of claim 5, but is silent on wherein the fourth metal layer comprises a thickness of 3 m to 50 m of SnAg. 
II discloses a fourth layer comprising SnAg. (Fig. 5B, 262 SnAg plating; ¶42-44, 61 II)
m – 25 m of SnAg. (Fig. 2d, 26a micro bump; ¶19/21)
While, Tsai does not expressly teach the range of 3 m to 50 m some of its values” 10 m – 25 m” fall within the claim range of 3 m to 50 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “10 m – 25 m”, as disclosed in prior art, to arrive at the recited limitation.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), Lin et al. (US 20120175732 A1; Lin2), and further in view of Chuang et al. (US 20110186986 A1; Chuang).
Regarding claim 34, Lin in view of Inoue and Lin2 discloses the packaged semiconductor device of claim 1, but is silent on  further comprising a third connector disposed on the first interconnect structure, wherein the third connector comprises a first portion having a first width, a second portion having a second width coupled to the first portion, wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface width equal to the second width, wherein the second width is less than the first width, and a third portion having a third width coupled to the first portion, wherein the first interconnect structure further comprises a third conductive feature, wherein the third portion is coupled to the third conductive 
Chuang discloses a method of forming a contact structure where a connector (Fig. 1, 104; ¶16) disposed on an interconnect structure (Fig. 1, 120/118; ¶24), wherein the connector (Fig. 1, 104; ¶16) comprises a first portion (middle third of 104) having a first width, a second portion (top third pillar of 104) having a second width coupled to the first portion, wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface width equal to the second width, wherein the second width is less than the first width, and a third portion (bottom third of 104 within opening of 120) having a third width coupled to the first portion, wherein the first interconnect structure further comprises a conductive feature (Fig. 1, 118; ¶24), wherein the third portion is coupled to the third conductive feature, wherein sidewalls of the third portion directly contact sidewalls of the first insulating material layer (Fig. 1, 120; ¶24), and wherein the third width is less that the first width.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the claimed third connector of Chuang for reducing process manufacturing steps and to save on material costs.
Claim 23-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue), Kim et al. (US 20100230679 A1; Kim), and further in view of Chuang et al. (US 20110186986 A1; Chuang).
Regarding claim 23, Lin in view of Inoue and Kim discloses the packaged semiconductor device of claim 21 further comprising a fourth connector (Fig. 9, 766; ¶86 
	Chuang discloses a contact structure where a connector (Fig. 1, 104; ¶16) is disposed on a first interconnect structure (Fig. 1,120/118; ¶24), wherein the connector comprises a first portion (middle third) having a first width (lateral diameter), a second portion (top pillar)having a second width coupled to the first portion, wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface  width equal to the second width, wherein the second width is less than the first width, and a third portion (below the first portion) having a third width coupled to the first portion, wherein the third portion is coupled to a conductive feature (Fig. 1,118; ¶24) of the first interconnect structure (Fig. 1,120/118; ¶24), the conductive feature being covered by the first insulating material layer (Fig. 1,120; ¶24), wherein sidewalls of the third portion directly contact sidewalls of the first insulating material layer (Fig. 1,120; ¶24), and wherein the third width is less that the first width.

 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the connector structure of Chuang for reducing production steps of forming a connector.
Regarding claim 24, Lin in view of Inoue, Kim, and Chuang discloses the packaged semiconductor device of claim 23, wherein the third width of the third portion (Fig. 1, below the first portion of 104; ¶16 Chuang) is in a range of 10 m to 35 m. (¶36 about 2 .mu.m and about 20 .mu.m Chuang)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the monolithic connector structure of Chuang for reducing production steps and material costs of forming a connector.
	Regarding claim 25, Lin in view of Inoue, Kim, and Chuang discloses the packaged semiconductor device of claim 23, wherein a top width of the third portion (Fig. 1, below the first portion of 104; ¶16 Chuang) is greater than a bottom width of the third portion.
	Regarding claim 26, Lin in view of Inoue, Kim, and Chuang discloses the packaged semiconductor device of claim 23, but is silent on wherein a top width of the third portion is the same as a bottom width of the third portion.
However, changing the top width of the third portion to be the same as the bottom portion would not change the function of the connector in an unexpected way. Therefore, before the effective filing date of the invention such a modification would 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Inoue et al. (US 2013018772 A1; Inoue) and further in view of Iijima (US 20100052162 A1; II), and Chuang et al. (US 20110186986 A1; Chuang).
Regarding claim 29, Lin in view of Inoue, II and Chuang discloses the packaged semiconductor device of claim 28, but is silent on wherein the first connector comprises a seed layer under the first metal layer, wherein the seed layer comprises a first layer comprising Ti and a second layer comprising Cu disposed over the first layer.
Chuang discloses wherein the first connector comprises a seed layer (Fig. 9, 410; ¶34 Chuang) under the first metal layer (Fig. 9, 208; ¶34 Chuang), wherein the seed layer comprises a first layer comprising Ti and a second layer comprising Cu disposed over the first layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a seed layer for aiding the formation of a thicker layer during subsequent processing steps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816